IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                   No. 01-60107
                                 Summary Calendar



                         AMEER ALI; FARIDA AMIR ALI;
                               SAIMA AMIR ALI,

                                                  Petitioners,

                                        versus

                   IMMIGRATION AND NATURALIZATION SERVICE,

                                                  Respondent.

                             --------------------
                       Petition for Review of an Order
                     of the Board of Immigration Appeals
                              BIA No. A72-763-918
                              BIA No. A72-763-919
                              BIA No. A72-763-920

                       --------------------
                         January 16, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Ameer Ali, Farida Amir Ali, and Saima Amir Ali request review

of the decision of the Board of Immigration Appeals ("BIA") which

dismissed their appeal from the immigration judge's decision to

deny       their   application    for    asylum   and   for   withholding    of

deportation because they had not met their burden of proof.                 They

argue that they presented sufficient evidence to establish a well-

founded fear of persecution and that the BIA erroneously required


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-60107
                                     -2-

them to have detailed knowledge of the persecuted group to which

they claimed membership.

     We have reviewed the record and the briefs and determine that

the Board's decision is supported by substantial evidence.                See

Carbajal-Gonzalez   v.   INS,    78   F.3d   194,   197   (5th   Cir.   1996).

Accordingly, the petition for review is DENIED.